PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/776,820
Filing Date: 17 May 2018
Appellant(s): SETTLEMIER et al.



__________________
Eric G. Halsne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2021


Examiner’s Note
Examiner would like to first note that the amendments to claim 9 presented in the after final response on 09/14/2021 were entered at the time of the advisory action mailed on 09/23/2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 U.S.C. 112(b) rejection of claim 9 is withdrawn in light of the after-final amendment of claim 9. 

(2) Response to Argument
A. Whether Claims 1-4, 6-8 and 10-14 were properly rejected under 35 U.S.C. §103 as being unpatentable over US Pub. No. 2006/0291705 (Baumann et al.) in view of US Pub. No. 2009/0028484 (Bussadori)
Regarding claim 1,
Appellant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
For example, Appellant argues “Bussadori’s reference points are not editing control points. They are points of reference from which measurements may be made” (REMARKS pg. 11). Examiner notes that while the points of Bussadori are disclosed as reference points they have been interpreted as 
Appellant further argues “Bussadori shows border tracings in Figs. 1, 2, 14c and 14d and they are devoid of editing control points. Thus, the combination of Baumann and Bussadori fail to show or suggest editing control points for a border tracing” (REMARKS pg. 11). Examiner respectfully disagrees in that these figures are not relied upon to teach the editing control points and furthermore, the claim language does not require a border tracing. The claim merely requires that the short axis view includes editing control points for a border of the myocardium. Fig. 11 is relied upon to teach these editing control points for a border of the myocardium.
Appellant further argues “contrary to Examiner’s assertion, the points at issue are “editing control points. They are point which control where a border tracing should be located, and are used to edit its position. The reference points of Bussadori are nothing of the sort. They are points put into an image to reference positions and measurements. No ‘control’ and no ‘editing’ of a border is involved” (REMARKS pgs. 11-12). Examiner respectfully disagrees in that there is no definition provided for editing control points in the Appellant’s specification. Examiner again refers to [0020] of Appellant’s PGPub to 
Appellant further argues “the papillary muscle in his images is the anatomical landmark used to position the ruler. The ruler is translated until segment 402 of the ruler is superimposed over the valve leaflet with the center of the ruler in the middle of the ventricular cavity. As his Figs. 9 and 10 illustrate, this will position the center of the ruler in the middle of the cavity in one dimension of the image, but not the other. In any event, there is no use of the intersection of a long axis view medial axis with a short axis plane as called for by claim 1” (REMARKS pg. 12). Examiner notes that Bussadori is not relied upon for teaching the intersection of a long axis view medial axis with a short axis plane. This teaching itself is taught by the primary reference Baumann in at least fig. 4. Furthermore, it is readily understood that any short axis plane would intersect with a long axis view medial axis in its broadest reasonable interpretation. 
Appellant further argues “Bussadoris’ image ruler requires specific anatomical landmarks, the papillary muscle and valve leaflet, to be present in the acquired images. Baumann makes no mention of the use of these anatomical landmarks in his procedures and no mention of their presence in his images. Bussadori’s image ruler cannot be used with Baumann’s images without these anatomical landmarks. Thus one skill in the art would readily see that Bussadori’s technique cannot be combined with In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the current instance, Bussadori’s ruler is merely placed in the center of a ventricular cavity ([0060]) and used to place reference points which intersect between segments of the ruler and the endocardial border. Examiner first notes that Bussadori requires an anatomical landmark and merely uses the papillary muscle or mitral valve as examples. A person having ordinary skill in the art would have recognized placing the ruler of Bussadori in the center of the ventricular cavity regardless of the papillary muscle or Mitral Valve in the short axis view of Baumann in order to place the reference points accordingly. Furthermore, Examiner notes the Bussadori further teaches in paragraph [0061] that in an instance where no anatomical landmarks are present, the center of the cavity may still be determined and positioned on the image without a guide. 
Appellant further argues “Bussadori describes applying two different image rulers, one for long axis images and another for short axis images. The two are completely unrelated; there is no linkage between long axis image processing and short axis image processing in Bussadori in combination with Baumann. Buaumann is unconcerned with short axis image borders or centers and its combination with Bussadori has no interaction of long axis and short axis image processing” (REMARKS pg. 13-14) Examiner notes that Baumann teaches a short axis image which intersects with the curved medial axis in fig. 4, however, Baumann does not teach wherein the short axis view includes editing control points. Bussadori is relied upon to teach the editing control points in at least fig. 11. In combination, when the reference points of Bussadori are placed on the short axis view of Baumann would teach the elements of 
Appellant further argues “the motivation for the present invention is to prevent the instability of editing control points which are placed too close together. One skill in the art knows that editing control points are intended to be moved, and so would give no thought to their initial placement in close proximity to each other. Baumann in combination with Bussadori not only does not show or suggest the use of editing control points, they give no recognition of the instability problem which motivated the present invention. Thus, there is no motivation for one skilled in the art to combine these references” (REMARKS pg. 14). In response to Appellant's argument that one would not have been motivated to have modified the system of Baumann with the reference points of Bussadori because neither reference indicates the combination would solve an instability problem which motivated the present invention the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Baumann discloses that the application of the methods presented which represent long axis and short axis views on the display screen allows the comparison of images taken at different time frames within the heart cycle. Bussadori discloses assessing motion/deformation of the heart muscle by determining velocity/strain or strain rate of reference points between consecutive image frames, thus a person having ordinary skill in the art before the effective filing date would have been motivated to include placing the reference points of Bussadori on the short axis view of Baumann in order to enhance the diagnostics of Baumann and assist the viewer in following and comparing movement of the cardiac muscle through the heart cycle (Baumann [0050]). Finally, the claims do not implicitly nor explicitly require that the elements of claim 1 solve an instability problem.  2

Regarding claim 13,
As a first note, examiner notes that in the description of claim 13, Appellant remarks that “the method readily lends itself to automated implementation” (REMARKS pg. 15). Examiner notes that the claim does not explicitly nor implicitly require automation of the method and therefore does not preclude manual performance for any of the limitations in the method. 
Appellant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
For example, Appellant argues “Baumann, as previously stated, is unconcerned with border tracing and hence makes no mention of editing control points or their medial axis variability. There are no editing control points for a border of the myocardium in Bussadori either, and Bussadori is also unconcerned with border tracing” (REMARKS pg. 15-16). Examiner respectfully disagrees in that Bussadori does teach editing control points as mentioned in the above arguments for claim 1. 
Appellant further argues “Bussadori manipulates a graphic ruler over a cardiac image and eyeballs its placement with reference to the papillary muscle and valve leaflet in the image. There is no interaction between this use of his image ruler for long axis images with the use of his ruler for short axis images. The combination of Baumann and Bussadori fails to show or suggest displaying editing control points for a border of the myocardium in a short axis view on evenly angularly distributed lines emanating from a delineated curved medial axis in the plane of  the short axis view that are symmetrically distributed around the curved medial axis” (REMARKS pg. 16). Examiner respectfully disagrees in that the Baumann teaches the identification of a curved medial axis and Bussadori is relied upon to teach editing control points (211-222) on a short axis view on evenly angularly distributed lines (102, 202, 302, 402, 502, and 602) emanating from a center (702) of a ventricular cavity. Examiner notes that a person having ordinary skill in the art would recognize that points emanating from the center of the cavity would also emanate from the curved medial axis which is determined by a center of mass distribution between the walls of the heart. Furthermore, examiner’s assertion that the points 

    PNG
    media_image2.png
    522
    740
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    536
    859
    media_image3.png
    Greyscale

Regarding claims 8 and 14,
Appellant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
For example, Appellant argues “Baumann does not show the use of editing control points, nor does Bussadori, and the reference points placed over an image by Bussadori are located by lines which are part of this image ruler and referenced to anatomical landmarks. A curved medial axis is not involved nor is anything concerning long axis image processing involved” (REMARKS pg. 16-17). Examiner respectfully disagrees and asserts that Bussadori’s reference points are considered editing control points as noted above. Furthermore, in the modified system, as noted above, the reference points which are located on lines (e.g. lines from the ruler) which emanate from the central axis 702 would further be located on lines which emanate from the curved medial axis of Baumann. Because the curved medial axis is centered in the heart chamber of Baumann, by centering the ruler in the ventricular cavity of Bussadori, the lines of the ruler would emanate from the curved medial axis of Baumann when applied to the images of Baumann. This conclusion is supported by fig. 3d as noted above. 
Examiner notes the arguments also apply to Appellant’s arguments regarding claim 14 which are presented on pg. 18 of the remarks. 
	
Regarding claim 11, 
Appellant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
	For example, Appellant argues the cited paragraph [0051] describes a curved image plane and the same plane “flattened out” for display, but not the two displayed in sequence to illustrate the progressive straightening of a curved medial axis. Moreover, the two in sequence would just show a curved image followed by a flattened image, with no transition there between indicating a straightening change, which is not a progressive change as called for by the claim (REMARKS pg. 17). Examiner respectfully disagrees and asserts that the two images displayed would describe a sequence. For example, because the curved image is displayed and additionally the second image is displayed a sequence of images is necessarily displayed in its broadest reasonable interpretation. In other words, two images displayed describes a sequence and the claim language does not preclude the images being displayed at two different times. Furthermore, neither the Specification nor the claims define the terms “sequence” or “progressively” to mean any particular number of images. In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., a transition image between the curved and flattened images) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes the BRI of “progressive change” encompasses a sequence of images from the curved plane to the “flattened” or straightened plane; thus, the sequence of two images showing curved to flattened is encompassed. Examiner notes that while fig. 6 of Appellant’s specification depicts two transitional images between the first image and the final image, this is non-limiting and the claim limitation “progressively” does not require such transitional images. The disclosure does not appear to define a “progressive change” and does not appear to limit the 

	Regarding claim 12,
Appellant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
Appellant argues “Baumann uses the term “cine-mode” in paragraph [0025] to describe a display of successive short axis views taken at different heart phases, which will present a movie-like anatomical display of the beating heart. This is not an animation of the change of a curved medial axis to a straightened medial axis as called for by claim 12 (REMARKS pg. 17-18). Examiner notes that the rejection of claim 12 clearly states that it is unclear if the cine-mode is used to display the change from the curved medial axis to the straightened medial axis and relies upon a 103 to modify the display of the change from a curved medial axis to a straightened medial axis in a cine-mode. Examiner notes that the system of Baumann is configured to show successive images in a cine-mode [0025] and it would have been an obvious modification to visualize the difference between the curved medial axis and the straightened medial over time. 

B. Whether Claims 9 and 15 were properly rejected under 35 U.S.C. §103 as being unpatentable over Baumann and Bussadori in further view of US Pub. No. 2015/0317789 (Codella et al.) and further in view of the paper “Non-rigid image registration: theory and practice” by W. R. Crum, The British Journal of Radiology, Special Issue at S140 (2004)
Regarding claims 9 and 15, 
Appellant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
For example, Appellant argues “Claim 9 calls for neither registration to an anatomical model or transforming one image to another, but stretching the myocardium in an image to be more circular. No anatomical model or second image is used” (REMARKS pg. 19). Examiner notes that while no anatomical model or second image is used for the claim language of the present invention, a person having ordinary skill in the art would recognize a standard anatomical model would be more smooth or circular than an individual heart image taken from a patient in its broadest reasonable interpretation. Examiner further notes that in paragraph [0018] of the PGPub discloses stretching the myocardium to produce a more uniform shape and that a person having ordinary skill in the art would recognize a standard anatomical model would have a more uniform shape. Therefore in registering the image of the heart taken from the patient to the standard anatomical model as taught by Codella, the myocardium in the initial image would become more circular/have a smoother rounding when registered to the model. Furthermore, because Codella does not explicitly teach stretching as a form of registration, Crum is relied upon to teach that stretching is used in the registration transformation of one image to another. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Baumman, as modified, to include registering the image of the heart to an anatomical standard model as taught by Codella in order to enhance the characterization of the shape of the heart for border detection. It would have been further obvious to include stretching the heart as taught by Crum in order to properly register the image accordingly. The same arguments apply to remarks made regarding claim 15.  


Respectfully submitted,
/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793           
                                                                                                                                                                                    /DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.